Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered December 6, 2001, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court’s charge to the jury failed to properly relate the principles of justification to the facts of his case. This contention is unpreserved for appellate review since the defendant failed to request specific instructions or to object to the court’s charge as given (see CPL 470.05 [2]; People v Muhammed, 303 AD2d 424 [2003]; People v Hyc, 240 AD2d 431 [1997]; People v Samuels, 198 AD2d 384 [1993])- In any event, this contention is without merit because the charge, when viewed in its entirety, conveyed the proper legal standard for the defense of justification as it applied to the facts of this case (cf People v Morgan, 290 AD2d 566 [2002]; People v Lauderdale, 295 AD2d 539 [2002]; see also People v Reid, 176 AD2d 828 [1991]). Prudenti, P.J., Smith, Friedmann and H. Miller, JJ., concur.